Title: From Alexander Hamilton to Thomas Parker, 12 October 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir:
            Trenton October 12th. 1799
          
          I have received your letters of the second and sixth of October, and am much obliged to you for the information concerning characters which they concern. The persons whom you recommend, the departments of the Inspectorship and the Quarter Master will receive due attention when the appointments come to be made. I have mentioned Mess. Burk and Tennison to the Secretary of War, and suppose that they will be made Cadets agreeably to your desire.
          I have heretofore informed you of the assurance which I have received from the Pay Master General on the subject of money—The money is now ready, and will be forwarded as soon as the necessary forms can be gone through with. This will require but little time.
          With regard to the encampment of the troops The Geographical rule, and in other words the numbers of the regiments will govern their position of the troops in Winter Quarters—The regiment which is indicated  by the smallest lowest number will lie to on the right. I have taken measures to have you furnished with all the tools and other instruments that shall be necessary. articles which may be necessary for the establishment of the three regiments in Winter Quarters. I applaud  the zeal which lead to the advance of articles to Capt Bishop’s company, but as things of this Kind tend to  confuse the accounts I do could wish that they be avoided on future occasions. You will be so good as to send me a precise return of the articles — furnished to Captain Bishop. I have written to the superintendant of Military stores  on concerning a supply of Coats, waistcoats, & overalls, in hope that your wants in these particulars will soon be releived. With regard to the supply of mo Advance of money by Mr. Davidson I have urged the Paymaster General to have that Gentleman compensated Satisfied reimbursed without Delay—
          With Considn
          Col Parker—
        